Exhibit 10.10d

THIRD AMENDMENT

OF

U.S. BANK

2005 EXECUTIVE EMPLOYEES DEFERRED COMPENSATION PLAN

The 2005 U.S. Bank Executive Employees Deferred Compensation Plan (the “Plan”)
is amended in the following respects:

1. INVESTMENT COMMITTEE. Effective September 23, 2011, the Plan is amended by
adding the following definition to Section 1.1 and renumbering Section 1.1 and
cross-references accordingly:

 

  (22) The term “Investment Committee” shall mean the Investment Committee for
the employee benefit plans of the Company (or its successor committee).

2. MEASUREMENT FUNDS. Effective September 23, 2011, the Plan is amended by
deleting Appendix B (and any cross-references) and by revising Section 4.2(c) to
read in full as follows:

 

  (c) Measurement Funds. A Participant must elect at least one of the Plan’s
Measurement Funds for the purpose of determining the manner in which such
Participant’s Deferred Compensation Account Balance is to be adjusted. The
Investment Committee (or its designee) shall duly consider, but is not required
to approve, the Participant’s requested election of the Measurement Fund or
Funds. The Measurement Funds shall be prescribed from time to time by the
Investment Committee (or its designee) in its sole discretion. The Measurement
Funds may, but are not required to, include a Company stock fund, which will be
invested in Shares, mutual funds and a money market fund. The Investment
Committee (or its designee) shall determine in its sole discretion rules and
procedures for the election of Measurement Funds by Participants and for
implementing changes in Measurement Funds. Subject to any transition rules
determined by the Committee (or its designee) in its sole discretion, changes in
Measurement Funds shall be effective on the date specified by the Investment
Committee (or its designee).

3. SAVINGS CLAUSE. Save and except as expressly amended above, the Plan shall
continue in full force and effect.